DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is software, which is non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claim 1 is directed to a system.
Claim 10 is directed to a method.
Therefore, claims 1 and 10 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 1/10		A travelling support system/method comprising: 
a receiving unit configured to receive parked/stopped vehicle information indicating a detection of a parked/stopped vehicle on a travelling road from a preceding vehicle which is travelling or a sensor on the travelling road; and 
a predicting unit that predicts, based on the parked/stopped vehicle information and a duration predicting model that predicts a parked/stopped duration as a duration in which the parked/stopped vehicle continues to park or stop, the parked/stopped duration.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “predicts, the parked/stopped duration ” in the context of this claim encompasses a person looking at the stopped/parked vehicle and predicting a future stopped/parked duration. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 1/10		A travelling support system/method comprising: 
a receiving unit configured to receive parked/stopped vehicle information indicating a detection of a parked/stopped vehicle on a travelling road from a preceding vehicle which is travelling or a sensor on the travelling road; and 
a predicting unit that predicts, based on the parked/stopped vehicle information and a duration predicting model that predicts a parked/stopped duration as a duration in which the parked/stopped vehicle continues to park or stop, the parked/stopped duration.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving unit” and “predicting unit”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the predicting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “predict unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus is recited at a high level of generality and merely automates the predicting step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using predict unit to predict … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of receiving, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving from sensor” and “predicting duration” are well-understood, routine, and conventional activities because background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the predicting unit is anything other than a conventional computer within a vehicle.. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Therefore, claims 1 and 10-11 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarkiainen et al. (WO 2017/136283A1).
As to claims 1 and 10-11, Tarkiainen discloses a travelling support system/method comprising: a receiving unit configured to receive parked/stopped vehicle information (para. 0031-0032, 0045) indicating a detection of a parked/stopped vehicle on a travelling road from a preceding vehicle which is travelling or a sensor on the travelling road; and a predicting unit that predicts, based on the parked/stopped vehicle information and a duration predicting model that predicts a parked/stopped duration as a duration in which the parked/stopped vehicle continues to park or stop, the parked/stopped duration. (para. 0034, 0039, 0065-0066, 0092).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Woodard et al. (US 2016/020074 A1).
As to claim 2, Tarkiainen does not explicitly disclose a first learning unit, wherein the first learning unit is configured to learn parameters of the duration predicting model, based on a plurality of the parked/stopped duration collected in advance, such that the duration predicting model is a probability distribution model showing a presence probability of the parked/stopped vehicle for each parked/stopped duration; and the predicting unit is configured to predict the parked/stopped duration of the parked/stopped vehicle based on the duration predicting model learned by the first learning unit. However, the use of training a machine learning model with past historical duration data to predicted the probability distribution of a duration is well known, such as taught by Woodard (para. 0070, 0121-0122, Claim 15). Therefore, given the teaching of Woodard, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the system of Tarkiainen by incorporating the feature of machine learning unit to predict continue stopped/parked duration based on past duration data.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661